Citation Nr: 1646057	
Decision Date: 12/08/16    Archive Date: 12/21/16

DOCKET NO.  13-25 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Anthony Vieux, Associate Counsel



INTRODUCTION

The Veteran had active duty service in the United States Army from September 1966 to September 1969, including service in the Republic of Vietnam.  His decorations include the Vietnam Campaign Medal and Vietnam Service Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Portland, Oregon.

The Veteran was scheduled for a Board hearing in November 2016, and was provided notice of the same in October 2016.  However, as he subsequently cancelled the hearing, his pending hearing request is considered withdrawn.  See 38 C.F.R. § 20.702(e).


FINDING OF FACT

In November 2016, prior to the promulgation of a decision, the Veteran withdrew his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal concerning the issue of whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for bilateral hearing loss are met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  An appeal may be withdrawn by an appellant or by his representative.  38 C.F.R. § 20.204(a).  Except when made on the record at a hearing, appeal withdrawals must be in writing.  An appeal withdrawal is effective when received by the RO prior to the appeal being transferred to the Board or when received by the Board before it issues a final decision.  38 C.F.R. § 20.204(b).  Withdrawal of an appeal will be deemed a withdrawal of the notice of disagreement and, if filed, the substantive appeal, as to all issues to which the withdrawal applies.  38 C.F.R. § 20.204(c).

In a November 2016 VA Form 21-4138, the Veteran specifically withdrew from appellate consideration his claim for bilateral hearing loss.  Accordingly, there is no allegation of error of fact or law for Board consideration on this issue, the Board does not have jurisdiction to consider an appeal in this matter, and it must be dismissed.


ORDER

The appeal concerning whether new and material evidence has been received to reopen a claim for service connection for bilateral hearing loss is dismissed.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


